                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JAMES THOR KIRK,

       Petitioner,

vs.                                                                   No. 18-cv-288 MV/SMV


DAVID JABLONSKI,

       Respondent.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is James Thor Kirk’s Pro Se Petition for Writ of Mandamus (Doc. 1).

Also before the Court are his motions seeking mandamus relief (Doc. 4) and to proceed in forma

pauperis (Doc. 5). Petitioner asks the Court to compel prison officials to award or restore good

time credits as required by New Mexico Corrections Department (NMCD) regulations. (Doc. 1 at

2). He also seeks $400,000 in damages, alleging prison officials subjected him to cruel and unusual

punishment by placing him in solitary confinement. Id. at 8-9. Petitioner alleges that for six

months, he was confined to his cell 23 hours a day. Id.

       Pursuant to 28 U.S.C. § 1361, “[t]he district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” However, mandamus relief is an

extraordinary remedy.     Such a writ will “issue only to compel the performance of a clear

nondiscretionary duty.” Pittston Coal Group v. Sebben, 488 U.S. 105, 121 (1988) (quotations

omitted). “To grant mandamus relief, the court must find (1) a clear right in the plaintiff to the

relief sought; (2) a plainly defined and preemptory duty on the part of the defendant to do the action

in question; and (3) no other adequate [available] remedy....” Wilder v. Prokop, 846 F.2d 613, 620
(10th Cir. 1988).

        Assuming Petitioner could meet the first two requirements, mandamus relief is not his only

remedy. Petitioner can raise his argument regarding good time credits in a 28 U.S.C. § 2241

petition. See McIntosh v. United States Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997)

(petition under § 2241 “may challenge some matters that occur at prison, such as deprivation of

good-time credits and other prison disciplinary matters ....”); United States v. Dotson, 430 Fed.

App’x 679, 684 (10th Cir. 2011) (“Because [petitioner] could have asserted this argument in a

petition under 28 U.S.C. § 2241, he cannot establish the requisite conditions for [mandamus]

relief.”). Further, any claims seeking damages for cruel and unusual punishment should be raised

in a civil rights action under 42 U.S.C. § 1983. See Brown v. Buhman, 822 F.3d 1151, 1162 n.9

(10th Cir. 2016) (Section 1983 of title 42 is the “remedial vehicle for raising claims based on the

violation of constitutional rights.”). Mandamus relief is therefore unavailable.

        For this reason, the Court will dismiss the petition and motion (Docs. 1, 4) without prejudice

to raising the claims in a proceeding under § 2241 and/or § 1983. The Clerk’s Office shall send

Petitioner a blank § 2241 petition and a blank § 1983 complaint. The Court also declines to assess

a filing fee - as this proceeding did not provide Petitioner with a meaningful opportunity to pursue

his claims - and will deny the in forma pauperis motion (Doc. 5) as moot. If Petitioner seeks relief

in another proceeding, he should refile his in forma pauperis motion at that time.

        IT IS ORDERED that the Motion to Proceed In Forma Pauperis (Doc. 5) is DENIED as

moot.

        IT IS FURTHER ORDERED that the Motion for a Peremptory Writ of Mandamus (Doc.

4) is DENIED.


                                                  2
       IT IS FURTHER ORDERED that the Petition for Writ of Mandamus (Doc. 1) is

DISMISSED WITHOUT PREJUDICE to refiling the claims in a § 2241 petition and/or § 1983

proceeding.

       IT IS FINALLY ORDERED that the Clerk’s Office shall send Petitioner a blank § 2241

petition; a blank § 1983 complaint; and a blank in forma pauperis motion.




                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               3
